Dissenting Opinion.
The Constitution of 1865 provided in Article 42 that the members of the Cabinet shall be appointed and commissioned by the King and hold office during His Majesty’s pleasure, subject to impeachment.
*584It is not to be doubted that upon the death of a Sovereign under that constitution, the Ministers who had held office during the King’s pleasure should properly tender the new Sovereign their portfolios. Their commissions would not become vacant by the death of the King appointing them, as is evident by the fact that Ministers have in this country many times continued in office temporarily at the request of the new Sovereign without new commissions or gazetting of appointment. It has been a tender only of resignation, and a pending holding of office, not a vacation of the commissions by the act of the King’s death. Article 33 of the Constitutions, both of 1865 and of 1887, support this view by assigning the office of regency to the Cabinet in case of the Throne demising to a minor heir, and of calling the Legislative Assembly together. So in the case of a vacancy of the Throne. The Ministers of King Lunalilo exercised their functions in the interregnum following his death and sat and voted in the Legislature at the election of His late Majesty Kalakaua, as they had previously sat and voted in the interregnum between the death of Kamehameha V. and the election to the throne of Lunalilo.
But the existing Constitution has provided that the Ministers of the King, having been appointed by him, shall hold office, not as before, during His Majesty’s pleasure. They can be removed by him only upon a vote of want of confidence passed by a majority of all the elective members of the Legislature or upon conviction of felony.
No difference between the present and the preceding Constitution is more important than this. It provides for and secures a Government by responsible executive heads of departments. It provides that they shall hold office practically from one Legislative session to the next. Practically the appointments made by the Sovereign are confirmed by the Legislature. It is parliamentary government.
The case of a Sovereign coming to the Throne in the interval of Legislative'sessions is not provided for. It may be said that the omission leaves it open to the Sovereign to require the resignation or to declare vacant the commissions of the existing *585Cabinet and to appoint and commission a Cabinet of his own selection ; or, on the other hand, it may be said that the failure to provide for this case requires it to be considered that it does not form an exception to the rule that a Cabinet once appointed holds office till the action of the Legislature may terminate its holding.
The determination between these alternatives is not easy. We can derive no absolute rule applicable here from the precedents of England, of the United States or other countries, for the clause in our Constitution is unlike any other provision known to us. Perhaps either position is tenable, but I prefer that which holds that the existing Cabinet remains in office; chiefly for the reason that it saves the principle for which this new Constitutional clause was introduced, namely, that the Government is vested in a Cabinet approved by the people through the elected Nobles and Representatives. The King never dies. The n'ew Sovereign under this Constitution comes to the Throne and to the Government of the deceased tenant of the Throne.
It may be said that this view deprives the new Sovereign of every opportunity of free appointment of a Cabinet, because the Cabinet in existence at his accession may be continued by Legislatures by refusing to vote a want of" confidence through all his reign ; but this is no more than may be said after the first appointment, that the Sovereign has no second opportunity of appointment, and must continue with a Cabinet which is unacceptable to him. The one is really no greater restriction than the other. The objection is a theoretical one, for practically the Sovereign will have opportunity from time to time to select and commission Ministers. Death, resignation and the high probability that a Cabinet will in no great length of time incur Legislative censure, forbid the supposition that the Sovereign will not, quite often enough, be called to the grave duty of replenishing the Cabinet offices.
Lawrence McCully.